Citation Nr: 0114042	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for 
osteochondromatosis of the left knee, evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for 
osteochondromatosis of the right knee, evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia State Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to March 
1985.  Records from the Georgia Army National Guard show 
service with that organization from July 1990 to July 1991, 
with a period of active duty ending on January 16, 1991.  The 
veteran reported that he was called to active duty for 
Operation Desert Shield/Desert Storm in December 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO declined to 
increase separately assigned 10 percent ratings for 
osteochondromatosis of the left and right knees.


FINDINGS OF FACT

1.  The appellant's left knee disability is manifested by 
traumatic arthritis, osteochondral loose bodies, crepitus and 
painful motion limited to 130 degrees of flexion, but absent 
loss of extension, subluxation or instability, dislocated 
semilunar cartilage, effusion, ankylosis and impairment of 
the tibia or fibula.

2.  The appellant's right knee disability is manifested by 
traumatic arthritis, tendonitis, suspected loose body, 
crepitus and painful motion limited to 130 degrees of 
flexion, but absent loss of extension, subluxation or 
instability, dislocated semilunar cartilage, effusion, 
ankylosis and impairment of the tibia or fibula.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteochondromatosis of the left knee have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5256-62 (2000); Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  The criteria for a rating in excess of 10 percent for 
osteochondromatosis of the right knee have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5256-62 (2000); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 4 Vet. 
App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process and duty to assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the appellant and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claims.  All records identified by him as 
pertinent to his claims on appeal have been associated with 
the claims folder, including service medical records and VA 
treatment records, and he underwent a scheduled VA joints 
examination in May 1999.  During his testimony before the RO 
in April 2000, he did not allege any increased severity of 
symptoms since his last VA examination.  As the record is 
complete, the Board finds that no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating the claims.  Therefore, the Board finds no 
prejudice accrues to the appellant in proceeding with his 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Summary

The appellant contends that he is entitled to ratings in 
excess of the separately assigned 10 percent evaluations for 
his left and right knee osteochondromatosis.  According to 
his statements and testimony of record, he complains of a 
constantly painful bilateral knee disability.  He further 
complains of stiffness, soreness, swelling, locking and 
increased pain upon prolonged and/or strenuous use.  His 
symptoms also increase with rainy or cold weather.  He 
describes loose bodies inside of his knees which pop out and 
cause knee locking when lifting over 5 pounds.  He physically 
moves the loose body to release his knee.  His bilateral knee 
disability interferes with his work ability by slowing down 
his production.  He estimates losing between 2-3 days of work 
per month and/or 60 hours of work per year to rest his knees.  
He has been advised to avoid jogging or prolonged walking.  
He believes his right knee is worse due to tendonitis.  He 
also notes that he may eventually undergo surgical removal of 
loose bodies in his right knee.  He treats his symptoms with 
over-the-counter medications and analgesic cream.

Historically, the appellant incurred traumatic injury to both 
knees in service.  He was given diagnoses which included 
chondromalacia and anterior knee pain syndrome with 
questionable probable small loose bodies bilaterally.  His 
initial VA examination in October 1985 was significant for x-
ray findings of bilateral intra-articular ossicles 
(osteochondromatosis and associated minimal joint effusion).  
In a November 1985 decision, the RO granted service 
connection for osteochondromatosis of the knees and assigned 
an initial noncompensable evaluation.  

In pertinent part, a February 1992 VA examination report was 
significant for x-ray findings of residual traumatic 
arthritis bilaterally and slight calcification of the joint 
cartilage in the lateral portion of the left knee joint.  
Otherwise, examination of the knees was essentially normal.  
Based upon findings of x-ray confirmed arthritis with painful 
motion, the RO assigned a 20 percent rating for 
osteochondromatosis of the knees in a June 1992 rating 
decision.  By rating decision dated in April 1993, the 20 
percent rating for both knees was changed to a 10 percent 
rating for each knee, and the compensable ratings were made 
retroactive to the date of the initial grant of service 
connection in 1985.

A May 1996 VA joints examination report primarily reflected 
the appellant's complaint of sharp bilateral knee pain, 
without radiation, which was worse upon bending.  His 
examination was significant for findings of degenerative 
joint disease of both knees with loose bodies.  His VA 
clinical records in June 1998 revealed his complaint of 
"severe" bilateral knee pain which rendered him housebound 
the previous weekend.  At that time, he noted increased 
physical labor duties at work.  His symptoms increased during 
cool, damp weather changes and by lifting heavy objects.  He 
noted that the left knee appeared larger than the right and 
that, on occasion, he could feel little knots on both sides 
of the knees which could be pushed back.  He self-treated his 
symptoms with over-the-counter (OTC) medications which 
included Excedrin PM and "Minocin."  His physical 
examination revealed full mobility bilaterally without 
redness, swelling or warmth.  His left knee appeared larger 
than the right.  His gait was unremarkable.  

In April 1999, the appellant filed his claim for an increased 
rating.  His VA clinical records dated that same month reveal 
his complaint of bilateral knee pain with loose bodies.  His 
physical examination was significant for positive crepitus on 
all range of motion.  There was negative ballottement, but 
there was a questionable loose body on the lateral aspect of 
the right patella which moved out of range when palpated.  
His anterior drawer sign was negative.  His range of motion 
was grossly intact.  He was prescribed Naprosyn and analgesic 
balm.  He was also counseled on dieting and low impact 
exercise.  

On VA joints examination, dated in May 1999, the appellant 
complained of constant sharp bilateral knee pain and 
stiffness which worsened with walking or climbing stairs.  He 
indicated that his left knee gave way at times.  He obtained 
some relief of symptoms with Bengay deep heating rub and 
Tylenol as needed (prn).  He also used knee supports and a 
cane.  On examination, there was some mild swelling with 
joint line tenderness bilaterally.  There was also pain with 
patellar apprehension test.  There was no evidence of 
effusion.  The collateral ligaments were intact.  Drawer and 
McMurray's signs were negative.  His left knee was capable of 
0 degrees of extension and 135 degrees of flexion.  His right 
knee was capable of 0 degrees of extension and 130 degrees of 
flexion.  X-ray examination of the left knee revealed one or 
possibly two spherical shaped bony fragments located in the 
femorotibial joint space which were possibly suggestive of 
osteochondromal loose bodies.  There were no findings 
suggestive of fracture or joint effusion.  X-ray examination 
of the right knee was essentially unremarkable without 
findings suggestive of fracture, joint effusion or bony 
pathological change.  He was given an assessment of bilateral 
knee pain with history of osteochondromatosis.

An early February 2000 VA clinical record revealed mild 
crepitus and no instability of the knees.  It was noted that 
analgesic creams relieved his pain to some degree and that he 
was reluctant to take medication.  He was encouraged to lose 
weight and engage in low impact exercise, and he was given 
Capzacin cream.  He was also referred to the orthopedic 
surgery clinic.

The orthopedic surgery clinical record in late February 2000 
reveals the appellant's continued complaint of crepitus, 
locking, medial tenderness and swelling with long walking.  
He obtained some relief of symptoms with Tylenol, but denied 
any recent change in symptoms.  He avoided running.  
Examination of his right knee revealed range of motion from 
0-130 degrees with tibial tenderness.  Otherwise, there was 
no joint line tenderness (JLT), instability or patellofemoral 
(PF) crepitus.  His left knee revealed range of motion from 
0-130 degrees with mild joint line tenderness and 
patellofemoral crepitus.  His left knee was stable.  He was 
given diagnoses of left patellofemoral degenerative joint 
disease and right patellar tendonitis with loose bodies.  The 
option of removal of loose body by knee scope was 
contemplated if confirmed by magnetic resonance imaging (MRI) 
scan.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
See also 38 C.F.R. § 4.3 (2000).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a 
(2000).  A 10 percent rating contemplates a knee disability 
which is slight in nature, as would be manifested by slight 
impairment of the knee with recurrent subluxation or lateral 
instability (Diagnostic Code 5257), removal of symptomatic 
semi-lunar cartilage (Diagnostic Code 5259), leg flexion 
limited to 45 degrees (Diagnostic Code 5260), leg extension 
limited to 10 degrees (Diagnostic Code 5261), impairment of 
the tibia or fibula, by either nonunion or malunion, with 
slight knee disability (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).

A 20 percent rating is warranted for moderate impairment of 
the knee with recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of "locking" pain, and effusion into the 
joint (Diagnostic Code 5258), leg flexion limited to 30 
degrees (Diagnostic Code 5260), leg extension limited to 15 
degrees (Diagnostic Code 5261) or impairment of the tibia or 
fibula, by either nonunion or malunion, with moderate knee 
disability (Diagnostic Code 5262).  Ankylosis of the knee 
would warrant a 30 percent rating under Diagnostic Code 5256.  
Full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate I (2000).

Traumatic arthritis and tenosynovitis are rated as analogous 
to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5024 (2000).  Degenerative arthritis is rated on 
the limitation of motion of the affected joint.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
There are three circumstances under which compensation may be 
available for degenerative changes: (1) where limitation of 
motion meets the criteria in the diagnostic code(s) 
applicable to the joint(s) involved, the corresponding rating 
under the code(s) will be assigned; (2) where the objectively 
confirmed limitation of motion is not of a sufficient degree 
to warrant a compensable rating under the applicable code(s), 
a rating of 10% will be assigned for each major joint or 
group of minor joints affected to be combined, not added; or 
(3) where there is no limitation of motion, a rating of 10% 
or 20%, depending on the degree of incapacity, may still be 
assigned if there is x-ray evidence of the involvement of 2 
or more major joints or 2 or more minor joints.  Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995).

Additionally, where a claimant has instability of the knee 
and arthritis with limitation of motion which at least meets 
the criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  VA O.G.C. 
Prec. Op. No. 09-98 (August 14, 1998).  Cf. VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  A non-compensable evaluation 
for loss of motion contemplates leg flexion limited to 60 
degrees (Diagnostic Code 5260) or leg extension limited to 5 
degrees (Diagnostic Code 5261).

In evaluating the severity of a musculoskeletal disability, 
the Board must assess functional impairment and determine the 
extent to which a service connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2000).  Ratings based on limitation of motion 
do not subsume the various rating factors in 38 C.F.R. §§ 
4.40 and 4.45 (1999), which include pain, more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2000).  

However, the Board notes that the symptoms enunciated in 
38 C.F.R. § 4.45, which includes pain on movement and 
swelling and recognizes the knee as a major joint for 
purposes of rating disability from arthritis, overlaps the 
symptoms recognized in Diagnostic Code 5003.  The symptoms 
enunciated in 38 C.F.R. § 4.59, which include painful motion 
due to arthritis, also overlaps the symptoms recognized in 
Diagnostic Code 5003.  See Hicks, 8 Vet. App. at 420 (the 
schedular criteria of Diagnostic Code 5003 must be read in 
conjunction with the provisions of 38 C.F.R. § 4.59).

A.  Left knee disability

In this case, the RO has assigned a 10 percent disability 
evaluation for left knee osteochondromatosis under Diagnostic 
Code 5210.  This rating represents x-ray confirmed traumatic 
arthritis with noncompensable limitation of motion.  
Essentially, the appellant complains of constant left knee 
pain with increased symptoms upon prolonged use, to include 
stiffness, soreness, give way, locking and swelling.  As 
discussed below, the Board finds that the evidence of record 
preponderates against a rating in excess of 10 percent for 
osteochondromatosis of the left knee.

An increased rating is not warranted under Diagnostic Code 
5257 as the objective evidence of record shows that the left 
knee is stable with the collateral ligaments intact.  As the 
evidence shows range of motion from 0 degrees of extension to 
at least 130 degrees of flexion, an increased rating under 
either Diagnostic Code 5260 or 5261 is also not supportable.  
In so concluding, the Board has considered the appellant's 
complaint of left knee give-way and stiffness, but finds that 
the most probative evidence of record regarding the severity 
of his left knee disability consists of the objective 
evaluations given by trained medical personnel.  There is no 
evidence of nonunion/malunion of the tibia or fibula nor 
ankylosis of the knee.  As such, the criteria of Diagnostic 
Codes 5256 and 5262 are not for application.  

The appellant, through his representative, has argued that 
his left knee symptoms, which include episodes of "locking" 
and pain with a previous diagnosis of osteochondromatosis, 
should be evaluated as analogous to dislocated semilunar 
cartilage under Diagnostic Code 5258.  In this respect, he 
has referred to the following definition of 
osteochondromatosis in the Merck Manual of Diagnosis and 
Therapy: 

"Osteochondromatosis is characterized by 
numerous cartilaginous loose bodies, each of 
which may be no longer that a grain of rice, in 
a swollen and painful joint.  Surgery is need 
to remove loose bodies along with the synovium 
of the joint."

The Board notes that the most recent VA examination resulted 
in a diagnosis of "history of" osteochondromatosis.  His 
physical and x-ray examinations during the appeal period, 
while significant for possible bony fragments, have been 
negative for findings suggestive of joint effusion.  There is 
also no showing of dislocated semilunar cartilage.  
Accordingly, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5258.

Finally, the Board has reviewed the appellant's complaint of 
functional limitations upon prolonged use.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000).  His 10 percent rating assigned for 
arthritis contemplates painful motion which is noncompensable 
in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
See also 38 C.F.R. § 4.59 (2000).  There is no showing that 
the severity of his functional impairment is so severe as to 
equate to compensable limitation of leg flexion 30 degrees 
(Diagnostic Code 5260) or leg extension to 15 degrees 
(Diagnostic Code 5261).  As such, any further consideration 
of compensation pursuant to DeLuca would be duplicative in 
nature.  See generally Hicks, 8 Vet. App. at 420.  See also 
38 C.F.R. § 4.14 (2000); Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology).

In summary, the Board concludes that the appellant's left 
knee disability is manifested by traumatic arthritis, 
osteochondral loose bodies, crepitus and painful motion 
limited to 130 degrees of flexion, but absent loss of 
extension, subluxation or instability, dislocated semilunar 
cartilage, effusion, ankylosis and impairment of the tibia or 
fibula.  Accordingly, the evidence of record preponderates 
against a rating in excess of 10 percent for 
osteochondromatosis of the left knee.  There is no doubt to 
be resolved in his favor.  

B.  Right knee disability

In this case, the RO has assigned a 10 percent disability 
evaluation for right knee osteochondromatosis under 
Diagnostic Code 5210.  This rating represents x-ray confirmed 
traumatic arthritis with noncompensable limitation of motion.  
Essentially, the appellant complains of constant right knee 
pain with increased symptoms upon prolonged use, such as 
stiffness, soreness, give way, locking and swelling.  As 
discussed below, the Board finds that the evidence of record 
preponderates against a rating in excess of 10 percent for 
osteochondromatosis of the right knee.

An increased rating is not warranted under Diagnostic Code 
5257 as the objective evidence of record shows that the right 
knee is stable with collateral ligaments intact.  His 
physical and x-ray examinations during the appeal period have 
been negative for findings suggestive of joint effusion or 
dislocation of semilunar cartilage.  Therefore, an increased 
rating is not warranted under Diagnostic Code 5258.  An 
increased rating is not warranted under Diagnostic Codes 5260 
and 5261 as the evidence shows range of motion from 0-130 
degrees.  There is no evidence of nonunion/malunion of the 
tibia or fibula nor ankylosis of the knee.  As such, the 
criteria of Diagnostic Codes 5256 and 5262 are not for 
application.  

In so concluding, the Board has considered the appellant's 
complaint of functional limitations upon prolonged use as 
well as his diagnosis of right knee tendonitis.  His 10 
percent rating assigned for arthritis contemplates painful 
motion which is noncompensable in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  For VA purposes, his tendonitis 
is rated as analogous to his arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2000).  There is no showing that the 
severity of his functional impairment is so severe as to 
equate to compensable limitation of leg flexion 30 degrees 
(Diagnostic Code 5260) or leg extension to 15 degrees 
(Diagnostic Code 5261).  Therefore, any further consideration 
of compensation pursuant to DeLuca would be duplicative in 
nature.  See generally Hicks, 8 Vet. App. at 420.  See also 
38 C.F.R. § 4.14 (2000); Brady, 4 Vet. App. at 206.

In summary, the Board finds that the appellant's right knee 
disability is manifested by traumatic arthritis, tendonitis, 
suspected loose body, crepitus and painful motion limited to 
130 degrees of flexion, but absent loss of extension, 
subluxation or instability, dislocated semilunar cartilage, 
effusion, ankylosis and impairment of the tibia or fibula.  
Accordingly, the evidence of record preponderates against a 
rating in excess of 10 percent for osteochondromatosis of the 
right knee.  There is no doubt to be resolved in his favor.  

Finally, the Board does not find that the appellant's 
bilateral knee disability presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The criteria of 38 C.F.R. § 3.321(b)(1) 
provides that an extraschedular evaluation may be assigned 
for an exceptional or unusual disability picture, with such 
related factors as marked inference with employment or 
frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his knee disabilities.  He approximates 
missing 2-3 days of work per month , or 60 hours of work per 
year, due to his bilateral knee disability.  His 20 percent 
rating contemplates average impairment of earning capacity 
due to loss of working time during exacerbations.  38 C.F.R. 
§ 4.1 (2000).  The Board is of the opinion that his combined 
20 percent rating is commensurate with the level of 
impairment shown by the evidence of record.  There is no 
showing of "marked" interference of employment.  As such, 
the Board finds no basis for further action on this question.  
VA O.G.C. Prec. 6-96 (Aug. 16, 1996).


ORDER

A rating in excess of 10 percent for osteochondromatosis of 
the left knee is denied.

A rating in excess of 10 percent for osteochondromatosis of 
the right knee is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 

